Election/Restrictions
Claims 1 and 10 are allowable. Claims 4-6 and 13-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A (Figs. 1-9) and Species B (Figs. 10-21), as set forth in the Office action mailed on 06/24/2020, is hereby withdrawn and claims 4-6 and 13-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rowland Richards on 08/01/2022.

The application has been amended as follows:
 
	Claim 1 has been amended to recite:
“A conduit coupling assembly configured to clamp to a fluid conduit oriented about a longitudinal axis comprising: 
a first arcuate sleeve member;
a second arcuate sleeve member;
a connecting assembly coupling the first sleeve member to the second sleeve member and configured to tighten said first and second sleeve members to a fluid conduit from a non-actuated position to a tightened position;
an arcuate radial-split gasket configured to be positioned between said first and second sleeve members and said fluid conduit; 
said gasket comprising a radial-split arcuate outer gasket layer and a separate radial-split arcuate inner gasket layer;
said outer gasket layer having an inner circumferential surface and an outer circumferential surface;
said inner gasket layer having an inner circumferential surface and an outer circumferential surface;
said inner and outer gasket layers configured to be selectively engaged with each other;
said outer circumferential surface of said inner gasket layer comprising a plurality of separate circumferentially spaced apart retaining protrusions radially interfacing with said outer gasket layer at different circumferential locations about said longitudinal axis;
each of said plurality of circumferentially spaced retaining protrusions having an engagement portion and a separation portion;
said engagement portion of said retaining protrusions of said inner gasket layer bonded to said outer gasket layer by an adhesive gasket layer connection;
said gasket layer connection between said engagement portion of said retaining protrusions of said inner gasket layer and said outer gasket layer having a strength greater than a material strength of said separation portion of said retaining protrusions of said inner gasket layer, such that said engagement portion of said retaining protrusions will separate from said inner gasket layer at said separation portion of said retaining protrusions and be retained by said outer gasket layer under an applied separation force between said inner gasket layer and said outer gasket layer prior to said engagement portion of said retaining protrusions separating from said outer gasket layer at said gasket layer connection.”

Claim 2, line 2, replaced "an" with --said--.

Claim 10 has been amended to recite the following:
“A conduit coupling assembly configured to clamp to a fluid conduit oriented about a longitudinal axis comprising: 
a first arcuate sleeve member;
a second arcuate sleeve member;
a connecting assembly coupling the first sleeve member to the second sleeve member and configured to tighten said first and second sleeve members to a fluid conduit from a non-actuated position to a tightened position;
an arcuate radial-split gasket configured to be positioned between said first and second sleeve members and said fluid conduit;
said gasket comprising a radial-split arcuate outer gasket layer and a separate radial-split arcuate inner gasket layer;
said outer gasket layer having an inner circumferential surface and an outer circumferential surface;
said inner gasket layer having an inner circumferential surface and an outer circumferential surface;
said inner and outer gasket layers configured to be selectively engaged with each other;
said inner circumferential surface of said outer gasket layer and/or said outer circumferential surface of said inner gasket layer comprising a plurality of separate circumferentially spaced apart retaining protrusions radially interfacing between said inner and outer gasket layers at different circumferential locations about said longitudinal axis;
each of said plurality of circumferentially spaced retaining protrusions having an engagement portion and a separation portion;
said engagement portion of said retaining protrusions of said outer gasket layer or said inner gasket layer bonded to said other of said outer gasket layer or said inner gasket layer by an adhesive gasket layer connection;
said gasket layer connection between said inner gasket layer and said outer gasket layer having a strength greater than a material strength of said separation portion of said retaining protrusions, such that said engagement portion of said retaining protrusions will separate from said outer gasket layer or said inner gasket layer at said separation portion and be retained by said other of outer gasket layer or said inner gasket layer under a separation force prior to said engagement portion separating from said other of said outer gasket layer or said inner gasket layer at said gasket layer connection.

Claim 11, line 2, replaced "an" with --said--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        /ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        08/12/2022